EXHIBIT 10.25


UNCONDITIONAL AND CONTINUING GUARANTY


THIS UNCONDITIONAL AND CONTINUING GUARANTY AGREEMENT (this "Guaranty") is made
this 1st day of May, 2006, by Jeffrey Gural, an adult individual, (“Gural”) with
a mailing address of c/o Newmark & Company Real Estate, Inc., 125 Park Avenue,
New York, New York 10017 and Nevada Gold & Casinos, Inc., a Nevada corporation
with a mailing address of 3040 Post Oak Boulevard, Suite 675, Houston, Texas
77056 (“Nevada Gold”) (Nevada Gold and Gural are sometimes collectively referred
to herein as the "Guarantors"), to and for the benefit of Vestin Mortgage, Inc.,
a Nevada corporation, having an address of 8379 W. Sunset Road, Las Vegas, NV
89113-2092 (the “Payee”).


WITNESSETH:


WHEREAS, Guarantors have requested from Payee and another creditor the
restructuring of a loan in the aggregate principal amount of $27,565,784 (the
“Loan”) for the purpose of acquiring and restructuring the financial affairs of
Mid-State Raceway, Inc., a New York corporation and Mid-State Development
Corporation, a New York corporation (collectively, the “Borrowers”) in
accordance with the terms and conditions of the Third Modified Amended Joint
Plan Of Reorganization Proposed By the Borrowers and Vernon Downs Acquisition,
LLC dated September 13, 2005 (the “Plan”); and


WHEREAS, the Loan is to be evidenced in part by the Borrowers’ execution and
delivery to Payee of a certain $24,500,000 Secured Promissory Note of even date
herewith (the “Note”); and


WHEREAS, the Note is to be secured, inter alia, by a certain Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing (the
“Mortgage”) and General Security Agreements (collectively “Security Agreements”)
from Borrowers to Payee and others, which will encumber that certain real and
personal property, as defined in the Mortgage and/or Security Agreements; and


WHEREAS, it will be of substantial economic benefit to the Guarantors for the
Borrowers to issue the Note, Mortgage, Security Agreements and other instruments
or agreements in connection with such (collectively the “Loan Documents”); and


WHEREAS, the Guarantors expect to receive, either directly or indirectly,
economic benefit from the restructuring of the Loan and the acceptance of the
Note and other Loan Documents by the Payee from the Borrowers; and


WHEREAS, Payee is willing to extend the Loan only on the condition that
Guarantors execute and deliver this Guaranty to Payee; and


WHEREAS, Guarantors are willing to execute and deliver this Guaranty to Payee;
 

--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of execution of the making of the Loan by
Payee, and for other valuable consideration, and intending to be legally bound
hereby, the undersigned Guarantors covenant and agree as follows:
 
1)
As used in this Guaranty:

 
a)    Capitalized and defined terms not otherwise defined herein shall have the
meanings ascribed to them in the Plan;


b)    “Obligations” shall mean and include:


i)    All indebtedness, liabilities and obligations of the Borrowers to the
Payee of every kind, nature and description in connection with or related to the
Note or other Loan Documents, including but not limited to any obligations to
pay principal, interest, default interest, late charges, fees, attorney’s fees,
premiums and any other sums from time to time outstanding under the Note and
other Loan Documents, and including but not limited to any obligations which are
as to environmental, ADA or ERISA indemnity obligations, direct or indirect,
absolute or contingent, now existing or hereafter arising and any extensions,
renewals and modifications thereof; and


ii)    The performance by Borrowers of their obligations to duly, promptly and
completely observe, perform and discharge each and every obligation, duty,
covenant and agreement contained in the Note and other Loan Documents, including
but not limited to any obligations which are as to environmental, ADA or ERISA
indemnity obligations, direct or indirect, absolute or contingent, now existing
or hereafter arising and any extensions, renewals and modifications thereof;


c)    “Collateral” shall mean all property, real, personal (including both
tangible and intangible personal property), and mixed, wheresoever located, now
owned or hereafter acquired, upon which there has been conveyed or will be
conveyed a security interest, pledge or mortgage to secure the payment of the
Obligations, including but not limited to the collateral as defined in the Loan
Documents, but excluding any Excluded Assets as defined in the Mortgage and
Security Agreement and, if applicable, any Conditionally Excluded Assets as
defined in the Mortgage and Security Agreement.
 
d)    “Guarantor” or “guarantor” shall mean any maker, drawer, acceptor,
endorser, guarantor, surety, accommodation party or other person liable upon or
for any of the Obligations in any capacity whatsoever, including but not limited
to, the Guarantors; and


e)    “Event of Default” shall mean any of the items listed in paragraph 5 of
this Guaranty.


2)    The Guarantors, both jointly and severally, agree that:


a)    Gural does hereby unconditionally guarantee the punctual payment to the
Payee of each and all of the Obligations, without limitation, strictly in
accordance with all the terms and provisions of the Obligations and subject to
all rights of the Payee arising from or relating to the Obligations.
 
2

--------------------------------------------------------------------------------




b)    Nevada Gold does hereby unconditionally guarantee the punctual payment to
the Payee of each and all of the Obligations, up to a maximum of 50% of the
total amount which may be due and owing and guaranteed in connection with this
Guaranty, strictly in accordance with all the terms and provisions of the
Obligations and subject to all rights of the Payee arising from or relating to
the Obligations.


c)    The duty, liability and obligation of the Guarantors pursuant to this
Guaranty shall not be diminished, altered, terminated, or changed in any
respect, notwithstanding any law, regulation, decree, action, proceeding,
equitable doctrine or other circumstances whatsoever which would otherwise
diminish, alter, terminate, void or change the liability or obligation of the
Borrowers, any other guarantor or any other entity or person to pay any or all
of the Obligations. Any payments required to be made pursuant to this Guaranty
shall be made in United States dollars in immediately available funds at such
place and time as shall be designated by the Payee.


3)    This Guaranty is a continuing agreement and applies to all present and
future Obligations, notwithstanding that at any particular time all of the
Obligations then outstanding shall have been paid in full. This Guaranty shall
be construed at all times to be a guaranty of payment and not a guaranty of
collection.


4)    The Payee, in its sole discretion and without notice to or further assent
from Guarantors at any time or from time to time, either before or after the
occurrence of an Event of Default, and without diminishing, altering,
terminating or changing in any respect the liability and obligation of
Guarantors pursuant to this Guaranty, may:


a)    increase or decrease the amount of, extend, change, or amend the time,
manner, place, amount, or terms of payment of any or all of the Obligations or
any other terms or provisions of the Obligations, including those relating to
any guarantor or the Collateral;


b)    exchange, release, surrender, substitute, or sell any Collateral, or fail
unintentionally or otherwise to perfect its interest or create a valid security
interest in any of the Collateral;


c)    waive, fail to exercise, or delay in exercising any right or remedy
granted to the Payee by any agreement or by law with respect to the Borrowers,
any of the Obligations, any guarantor, or any of the Collateral;


d)    release, agree not to sue, settle or compromise with the Borrowers, any
guarantor, or any other entity or person who is otherwise obligated to pay any
or all of the Obligations;


e)    subordinate the payment of any or all of the Obligations to the payment of
any other debt owed by the Borrowers to any other entity or person;


f)    sell or purchase all or any part of the Collateral at any public or
private sale, and after deduction of all expenses incurred therefore, including
attorneys’ fees, apply the proceeds to the Obligations in such manner as it
deems appropriate;


g)    apply any payments or proceeds relating to the Obligations in such manner
and order as it deems appropriate; or
 
3

--------------------------------------------------------------------------------




h)    act or refuse to act in any other manner which might constitute a legal or
equitable discharge or defense of a guarantor.


5)    It shall be an Event of Default for purposes of this Guaranty if:


a)    the Borrowers default in the payment when due, subject to any applicable
grace period, of any of the Obligations;


b)    the Borrowers otherwise default, subject to any applicable grace period,
in the performance of any of the other terms of any of the Obligations other
than those set forth in (a) above, or the payment of any of the Obligations is
demanded in full or is accelerated pursuant to the terms and provisions of the
Obligations;


c)    any representation or warranty made by the Borrowers to the Payee in
connection with any of the Obligations or any representation or warranty made by
the Guarantors to the Payee in connection with this Guaranty proves to be
incorrect or misleading in any material respect;


d)    the Guarantors fail to pay when due any other obligation for borrowed
money and as a result, the maturity of any such obligation is accelerated;


e)    any person or entity challenges or institutes any proceedings to challenge
the validity, binding effect or enforceability of this Guaranty or any of the
Obligations;


f)    a judgment in the amount of $25,000 or more is, or judgments which
aggregate $25,000 or more are rendered against any one of the Borrowers or Gural
and are not timely bonded or otherwise discharged within thirty (30) days from
the date of filing, or an attachment or levy is made upon or lien filed against
any assets of the Borrowers or Guarantors;


g)    a judgment in the amount of $25,000 or more is, or judgments which
aggregate $50,000 or more are rendered against Nevada Gold and are not timely
bonded or otherwise discharged within thirty (30) days from the date of filing;


h)    the Borrowers or Guarantors make any payment on account of any
indebtedness subordinated to any of the Obligations in contravention of the
terms of such subordination or of the Obligations;


i)    Nevada Gold is dissolved, or loses its franchise or charter or is a party
to any merger or consolidation, or there is a change in control of Nevada Gold
whether by contract, change in the ownership of the majority of the holders of
Nevada Gold’s shares of voting stock or otherwise, or any one of the Guarantors
sells, transfers or otherwise disposes of (or attempts to do any of the
foregoing) a substantial portion of their assets without the prior written
consent of the Payee;


j)    Guarantors fail to furnish the Payee by May 31 of each year with a
Financial Statement and balance sheet for each of the Guarantors, in form and
substance satisfactory to the Payee, certified to as correct by an authorized
representative of Guarantors, together with a copy of Guarantors’ local, state
and federal tax or information returns filed or to be filed for such previous
year; provided, however, that in the event Nevada Gold is a reporting company
under the Securities Exchange Act of 1934, as amended, and Nevada Gold is in
substantial compliance with all of its reporting requirements under that statute
and the related rules and regulations, it shall not be necessary for the
Guarantors to furnish a financial statement or other financial information for
Nevada Gold. Payee shall be required to hold such financial information in
confidence and shall agree not to disclose the same to any third party pursuant
to a written confidentiality agreement in form and substance reasonably
satisfactory to Payee and Payor; or
 
4

--------------------------------------------------------------------------------




k)    Guarantors fail to comply with the terms and conditions of this Guaranty
or any other agreement executed and delivered by Guarantors to the Payee from
time to time.


6)    Upon the occurrence of any Event of Default, or at any time thereafter:


a)    Any or all of the Obligations, at the sole option and discretion of the
Payee, shall immediately become due and payable in full, together with interest
and all the costs and expenses of enforcing this Guaranty or any of the
Obligations, including court costs and reasonable attorneys’ fees.


b)    In such circumstances, the liability of Guarantors to the Payee shall be
fixed and absolute, with:


i)    Gural’s liability being unlimited and for 100% of the total amount which
may be due and owing and guaranteed in connection with this Guaranty; and


ii)    Nevada Gold’s liability being limited to 50% of the total amount which
may be due and owing and guaranteed in connection with this Guaranty.


c)    It shall not constitute a defense, counterclaim, setoff, or recoupment
thereto that the Payee has not made any demand or protest or instituted any
action or proceeding against the Borrowers or against any other party who may be
liable for all or any of the Obligations or that the Payee has not validly taken
or perfected a security interest in the Collateral or has not or has improperly
foreclosed upon the Collateral or any part of it, nor shall the Payee be
required to perform any of the above acts against the Borrowers, any guarantor
or the Collateral as a condition of enforcing its rights against the Guarantors
in accordance with the terms of this Guaranty.


7)    In addition to any other rights granted to the Payee pursuant to this
Guaranty or the Obligations, Guarantors hereby grant the Payee a lien upon any
and all of their money, deposits, or other property whatsoever in the
possession, custody or control of the Payee. Upon the occurrence of an Event of
Default, in addition to any other rights of the Payee, the Payee may, in its
sole discretion and without prior notice to or further assent of Guarantors,
set-off or otherwise sell and/or purchase the same at any public or private sale
and apply the proceeds thereof to the Obligations in such manner and order as it
deems appropriate.


8)    Unless and until Borrowers are no longer liable in any respect to Payee,
Guarantors hereby irrevocably release and waive each and every claim or right
either has or may have against Borrowers, any other guarantor, or against any
Collateral, which claim or right presently or hereafter arises from or relates
to the existence, performance, or enforcement of any of the Guarantors’
obligations under the terms of this Guaranty, including but not limited to, any
claim or right of subrogation, contribution, indemnification, exoneration or
reimbursement or any right to participate in any claim or remedy of the Payee
against the Borrowers, any other guarantor or any Collateral, in each case
whether such claim or right is based upon any law, rule, regulation, contract or
principles of equity. The release and waiver set forth in this paragraph shall
inure to the benefit of and bind any guarantor, the Payee, and the Borrowers and
any agreement, payment or claim made in contravention of this release and waiver
shall be null and void.
 
5

--------------------------------------------------------------------------------




9)    The following miscellaneous provisions are applicable to this Guaranty:


a)    If this Guaranty is executed by two or more persons or entities or two or
more persons or entities execute similar agreements to this Guaranty covering
the Obligations and all provisions of this Guaranty shall apply to each and all
of them. The termination of this Guaranty or similar agreement as to one or more
of such persons or entities shall not terminate this Guaranty or similar
agreement as to any remaining persons or entities. All references in this
Guaranty to joint and several liability, obligations or agreements of the
Guarantors shall be limited, in the case of the liability, obligations and
agreements of Nevada Gold, to the maximum amounts for which Nevada Gold is
liable pursuant to Paragraph 2(b) of this Guaranty;


b)    This Guaranty shall be binding upon the transferees, administrators,
executors, personal representatives, heirs, assigns and successors of Guarantors
and shall inure to the benefit of and be enforceable by the Payee, its
successors, transferees, principals and assigns;


c)    Any provision of this Guaranty which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions of the Guaranty in that jurisdiction or affecting the validity or
enforceability of such provision in any other jurisdiction;


d)    This Guaranty constitutes the final, complete and exclusive agreement
between the Payee and Guarantors with respect to the guarantee by Guarantors of
the Obligations. It supersedes all other agreements and may not be supplemented
or modified except as provided for in this Guaranty. No statements, agreements
or representations have been made concerning this Guaranty which do not appear
in writing in this Guaranty and Guarantors affirms that they have not relied
upon and have not been induced to execute this Guaranty based upon any such
statements, agreements or representations;


e)    No delay by the Payee in exercising any right hereunder, or under any of
the Obligations, shall operate as a waiver thereof, nor shall any single or
partial exercise of any right preclude other or further exercises thereof or the
exercise of any other right. No waiver, amendment, or termination of this
Guaranty or any provision of this Guaranty or of any of the Obligations shall be
enforceable against the Payee unless it is in writing. In the case of a waiver
or amendment, the writing must also be signed by an officer of the Payee and
expressly refer to the provisions affected, and any waiver shall be limited
solely to the specific event waived. Any termination of this Guaranty shall not
be effective until written notice thereof is actually received by the Payee by
mail or personal delivery at the address identified in this Guaranty. Any such
termination shall not affect any existing Obligations owed by the Borrowers as
well as any extension or continuation thereof, including but not limited to, any
lines of credit whether or not fully used, or letters of credit issued on behalf
of the Borrowers whether or not called upon by the beneficiary of any said
letter of credit, and Guarantors’ liability with respect to all such Obligations
shall continue under the terms of this Guaranty subsequent to any termination;
 
6

--------------------------------------------------------------------------------




f)    All rights granted the Payee pursuant to this Guaranty shall be cumulative
and shall be in addition to those granted or available to the Payee with respect
to the Obligations or under applicable law and nothing herein shall be construed
as limiting any such other right;


g)    Each Guarantor represents and warrants that the execution, delivery and
performance of this Guaranty does not and will not contravene any law, any
agreement, charter, by-law or undertaking to which it is a party or by which it
may in any way be bound;


h)    In all respects, including, without limitation, matters of construction
and performance of this Guaranty and the obligations arising hereunder, this
Guaranty shall be governed by, and construed in accordance with the, the
internal laws of the State of New York applicable to contracts and obligations
made in such state and any applicable laws of the United States of America.


i)    (a) Subject to the provisions of subparagraph (b) immediately below; each
party hereto hereby unconditionally and irrevocably submits, for itself and its
property, to the exclusive jurisdiction of the courts of the State of New York
in and for the County of Onondaga and/or County of Oneida and the Federal Court
in and for the Northern District of New York (collectively the “Designated
Courts”), over any action arising out of or relating to this Guaranty (a
“Designated Action”). All claims with respect to any Designated Action shall be
heard and determined in a Designated Court. No party hereto shall commence any
Designated Action except in a Designated Court. No party hereto shall, and each
party hereto hereby waives any right it may have to: (i) plead or make any
objection to the venue of any Designated Court; (ii) plead or make any claim
that any Designated Action brought in any Designated Court has been brought in
an improper or otherwise inconvenient forum; or (iii) plead or make any claim
that any Designated Court lacks personal jurisdiction over it; and


(b)    Notwithstanding the provisions of subparagraph (a) immediately above,
Payee shall have the right to bring any Designated Action in the courts of any
other jurisdiction to the extent Payee deems it necessary, appropriate, or
desirable (in its sole and absolute discretion) in connection with any
Designated Action based upon, resulting from, arising out of, or relating to the
this Guaranty;


j)    Guarantors waive notice of presentment, dishonor and protest of any or all
of the Obligations and of this Guaranty, and furthermore waive promptness in the
commencement of any action relating to this Guaranty or the Obligations and in
the giving of notice or making of demand upon it or upon any other entity or
person;


k)    In the event any payment is received by the Payee with respect to the
Obligations during the time that this Guaranty is effective and such payment is
subsequently or sought to be invalidated, declared fraudulent or preferential,
or otherwise set aside under the terms of any federal or state law or equitable
doctrine, then the Guarantors shall be responsible for such payment to the Payee
under the terms of this Guaranty, as well as all interest, penalties, costs,
expenses and attorneys’ fees incurred by the Payee in connection with any
proceeding attempting to set aside or to declare such payment invalid,
fraudulent or preferential whether or not such action is successful,
notwithstanding the fact that this Guaranty was terminated voluntarily or by law
at the time that the payment was or sought to be set aside or invalidated as
described above;
 
7

--------------------------------------------------------------------------------




l)    Words of the neutral gender shall mean and include correlative words of
the masculine and feminine gender as appropriate and vice versa. Words noting
the singular number shall mean and include the plural number as appropriate and
vice versa;


m)    This Guaranty shall be effective as of the date of execution even though
it may be delivered to the Payee at a later date;


GUARANTORS HEREBY WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING
BASED UPON, OR RELATED TO, THE SUBJECT MATTER OF THIS GUARANTY. THIS WAIVER IS
KNOWINGLY, INTENTIONALLY, AND VOLUNTARILY MADE BY GUARANTORS, AND GUARANTORS
ACKNOWLEDGE THAT PAYEE HAS NOT MADE ANY REPRESENTATIONS OF FACT TO INDUCE THIS
WAIVER OF TRIAL BY JURY OR IN ANY WAY TO MODIFY OR NULLIFY ITS EFFECT.
GUARANTORS FURTHER ACKNOWLEDGE THAT GUARANTORS HAVE BEEN REPRESENTED (OR HAVE
HAD THE OPPORTUNITY TO BE REPRESENTED) IN THE SIGNING OF THIS GUARANTY AND IN
THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, SELECTED BY GUARANTORS,
AND THAT GUARANTORS HAVE HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH
COUNSEL.


[Remainder of Page Intentionally Left Blank]
 
8

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Guarantor, intending to be legally bound, has executed
this Agreement of Guaranty as of the 1st day of May, 2006.
 
 
 


GUARANTOR:
 
/s/ Jeffrey Gural                                       
Jeffrey Gural
 
 
NEVADA GOLD & CASINOS, INC.
 
By:  /s/ H. Thomas Winn                        
Name:  H. Thomas Winn
Title:    Chief Executive Officer
 

--------------------------------------------------------------------------------




 